Citation Nr: 0022917	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-11 951A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder secondary to rheumatic myocarditis with 
hypertension, mitral valve prolapse and chest pain.

2.  Entitlement to an increased rating for rheumatic 
myocarditis with hypertension, mitral valve prolapse and 
chest pain, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to March 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating action of a regional 
office (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's claims for service connection and 
increased rating.  The veteran has also perfected an appeal 
from a September 1999 rating action which denied a claim for 
TDIU. 

The case was most recently certified to the Board by the 
Cleveland, Ohio Regional Office (RO).  

At an April 2000 hearing before the undersigned Member of the 
Board sitting at the RO, the veteran appeared to raise claims 
of entitlement to service connection for fractured ribs 
secondary to bilateral knee disorders, and entitlement to 
service connection for narcolepsy secondary to a heart 
disability.  Neither of those claims has been developed for 
appellate review.  Hence, they are referred to the RO for 
appropriate action. 


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, secondary to rheumatic myocarditis 
with hypertension, mitral valve prolapse and chest pain is 
plausible.


CONCLUSION OF LAW

The claim of service connection for a psychiatric disorder, 
secondary to rheumatic myocarditis with hypertension, mitral 
valve prolapse and chest pain, is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that three discrete types of evidence must 
be present in order for a veteran's claim for benefits to be 
well grounded:  (1) There must be competent evidence of a 
current disability, usually shown by a medical diagnosis; (2) 
There must be evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence; and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  A claim for secondary service connection, like 
all claims, must be well grounded.  Buckley v. West, 12 Vet. 
App. 76, 84 (1998).  

In this case, a physician noted in March 1998 that the 
veteran had depression secondary to medical problems.  
Included in that report were diagnoses of the service-
connected heart condition.  As such, the Board finds the 
veteran's claim of service connection for a psychiatric 
disorder is well grounded. 


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, secondary to rheumatic myocarditis with 
hypertension, mitral valve prolapse and chest pain is well 
grounded. 


REMAND

In addition to the claim of service connection for a 
psychiatric condition, the veteran contends that his service-
connected heart condition is more severe than the current 
rating indicates, such that it interferes with his ability to 
work.  The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Inasmuch as the veteran has submitted well-grounded 
claims, VA is obligated to assist him in the development of 
those claims.  38 U.S.C.A. § 5107(a).  

With regard to the claim of service connection for a 
psychiatric disorder, the Board points out that the physician 
who attributed the veteran's depression to his medical 
problems did not distinguish between service-connected and 
nonservice-connected "problems."  In this respect, included 
in the claims folder are medical records considered by the 
Social Security Administration (SSA) in that agency's 
determination that the veteran entitled to disability 
benefits.  The primary diagnosis noted by SSA was that of 
somatoform disorder, with a secondary diagnosis of adjustment 
disorder.  A May 1999 medical opinion noted that the veteran 
was disabled due to, among other things, his pre-occupation 
with health problems.  Again, however, it is unclear whether 
those health problems are limited to service-connected 
disabilities or include conditions which have not been 
related to the veteran's military service.  The evidence of 
record is insufficient to decide the issue of service 
connection with any certainty and since the Board cannot 
exercise its own independent judgment on medical matters, 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), further 
examination is required, to include an opinion based on 
review of the entire record.  

In connection with the veteran's claim for an increased 
rating for the service-connected heart condition, the Board 
points out that the criteria for evaluating cardiovascular 
disabilities were revised during the pendency of this appeal, 
effective January 12, 1998, codified at 38 C.F.R. § 4.104.  
Thus, adjudication of the claim for increase must include 
consideration of both the old and new criteria and those 
criteria which are most favorable to the veteran's claim must 
be applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The RO's attention is directed to VAOGCPREC 3-2000; 65 
Fed.Reg. 33422 (2000) regarding retroactive applicability of 
revised rating schedule criteria.  The RO considered the old 
criteria in the March 1997 rating action, but cited only the 
revised regulations in a July 1998 statement of the case.  In 
order to avoid prejudicing the veteran, the RO must issue a 
supplemental statement of the case (SSOC) informing the 
veteran of the rating criteria in effect prior to January 12, 
1998.  

Evaluating the severity of the veteran's service-connected 
heart disability is further complicated by the fact that the 
exact nature of the service-connected disability is unclear.  
In the June 1976 rating action, which was the original grant 
of service connection, the disability was characterized as 
rheumatic myocarditis with hypertension.  In an August 1996 
rating action, the RO granted service connection for mitral 
valve prolapse with chest pain, but "evaluated" that 
condition with the already service-connected rheumatic 
myocarditis with hypertension.   

The veteran has made numerous statements, both written and 
offered as testimony at an April 2000 hearing, that he is 
unable to work because of what he describes as frequent 
"attacks," characterized by the onset of chest pain and 
ultimately a loss of consciousness.  The report of an April 
1999 VA examination included the opinion that none of the 
veteran's claims with regard to those "attacks" could be 
attributed to the "heart system" in any way.  By contrast, 
recently submitted evidence includes an April 2000 
physician's statement that the veteran's attacks may be 
Stokes-Adams syndrome.  Other evidence suggests Taetze's 
syndrome (See March 1999  evaluation by Ryan L. Dunn, Ph.D.).  
Thus, it is unclear whether the chest pain described by the 
veteran as part of the claimed "attacks" is the same as 
that for which service connection has been granted.  

It is also unclear whether the chest pain is of organic or 
mental origin.  Interestingly, in July 1996 the veteran's 
representative submitted treatment records in support of the 
veteran's claim of service connection for "costalchondritis 
[sic] secondary to rheumatic fever."  The subsequent grant 
of service connection, however, did not deny or grant service 
connection for costochondritis.  Since that decision, the 
Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  

Service connection is also in effect for chondromalacia of 
both knees.  In light of the veteran's claim for TDIU, an 
examination should be conducted to evaluate the severity of 
all of his service-connected disabilities.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints pertaining to the conditions 
at issue since 1997.  After securing any 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources to include 
all records from the VA Medical Center in 
Tampa, Florida, and the VA Outpatient 
Clinic in Canton, Ohio.  If any record 
specifically identified by the veteran is 
not secured he must be informed of that 
fact in writing.

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current nature and likely 
etiology of the claimed psychiatric 
disorder.  The claims folders must be 
made available to the examiner for review 
and all indicated tests should be 
conducted.  Based on the examination and 
review of the case, the examiner is 
requested to answer the following 
questions:

(a)  What is the exact nature of any 
diagnosed psychiatric disorder?

(b) If it is determined that the 
veteran has a somatoform disorder, 
is it at least as likely as not that 
that condition is related to a 
service-connected disability or 
disabilities?  Is it at least as 
likely as not that any other 
psychiatric disorder is related to 
service or a service connected 
disorder?  The examiner is reminded 
that service connection is in effect 
for rheumatic myocarditis with 
hypertension, mitral valve prolapse 
and chest pain, and chondromalacia 
of both knees.  

The examiner should comment on the March 
1998 notation that the veteran was 
depressed secondary to his "medical 
problems," as well as the May 1999 
Social Security Administration opinion.

A complete rationale for all opinions 
expressed must be provided.  The 
examination report should be typed.  This 
opinion should be reconciled with the 
requested cardiovascular examination.

3.  The veteran should be afforded a VA 
cardiovascular examination in order to 
determine the nature and extent of his 
service-connected rheumatic myocarditis, 
with hypertension, mitral valve prolapse 
and chest pain.  The claims folder must 
be made available to the examiner for 
review prior to the examination and all 
indicated tests should be conducted.  
Thereafter, the following questions must 
be answered:

(a) Does the veteran have 
costochondritis?  Is it at least as 
likely as not costochondritis is 
related to service? 

(b) If the veteran does not have 
costochondritis, can "chest pain" 
be associated with another 
disability?  If so, is it at least 
as likely as not that the disability 
is related to service?

(c) If it is determined that there 
is no organic basis for the claimed 
chest pain, is there a psychogenic 
basis for those complaints?  If so, 
is it at least as likely as not that 
the psychogenic condition is related 
to service?

The examiner should also express an 
opinion as to whether or not the service-
connected heart disability renders the 
veteran unable to obtain and maintain 
substantially gainful employment.  A 
complete rationale for all opinions 
expressed must be provided.  This opinion 
should be reconciled with the requested 
psychiatric examination.

4.  The veteran should be afforded an 
appropriate VA examination in order to 
determine the current severity of his 
chondromalacia of the knees.  The claims 
folder must be made available to the 
examiner for review and all indicated 
testing should be conducted.  Findings 
that take into account all functional 
impairments identified in 38 C.F.R. 
§§ 4.40, 4.45 (1999), including pain on 
use, incoordination, weakness, 
fatigability, abnormal movements, etc. 
should be included.  Any functional 
impairment identified should be expressed 
in terms of additional range-of-motion 
loss beyond that clinically demonstrated.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact must be so 
stated.  The examiner also is requested 
to provide an opinion, if possible, as to 
whether or not the veteran's service-
connected knee disabilities alone render 
him unable to obtain and maintain 
substantial gainful employment. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

6.  Thereafter, the RO should again 
review the veteran's claims.  Such review 
must include consideration of both the 
old and new criteria for rating the 
veteran's heart disability.  See 
VAOGCPREC 3-2000.  The RO should also 
consider whether chest pain is a 
disability for which service connection 
should be granted, or whether the 
"pain" is strictly psychiatric in 
nature.  See Sanchez Benitez; 38 C.F.R. 
§ 3.105(e) (1999).  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case, to 
include a recitation of the 
cardiovascular rating criteria in effect 
prior to January 1998, and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


